             Case 5:17-cv-01343-F Document 88 Filed 05/07/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF OKLAHOMA


ROOM 1210, U.S. COURTHOUSE
OKLAHOMA CITY, OKLAHOMA 73102

Date: May 7, 2019

OKLAHOMA AGENTS ALLIANCE, LLC, an              )
Oklahoma limited liability company,            )
                                               )
                         Plaintiff,            )
                                               )
-vs-                                           )     Case No. CIV-17-1343-F
                                               )
CHRIS TORRES, an individual, et al.,           )
                                               )
                         Defendants.           )


ENTER ORDER:

The court has carefully considered the Joint Motion for Order Concerning Production of
Cell Phone Records (doc. no. 87), filed on May 6, 2019, and the contentions set forth
therein.

The court rules as follows:

      1. Defendants’ position prevails as to issue no. 1 (cell site locations or GPS
         information).
      2. Plaintiff’s position prevails as to issue no. 2 (first names).
      3. Plaintiff’s position prevails as to issue no. 3 (“Member Agreement” and
         “Confidentiality Agreement”).
      4. Plaintiff’s position prevails as to issue no. 4 (“Cole Richardson” and “Michael
         O’Neil”). This will include first and last names.

The court applauds the efficient and effective way that this matter was jointly presented
to the court.

By direction of Judge Stephen P. Friot, we have entered the above enter order.

                                              Carmelita Reeder Shinn, Clerk


                                              By:          s/ Lori Gray
                                                             Deputy Clerk

cc:     all parties
17-1343p023.docx
